[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                            U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 11-12228                   DECEMBER 15, 2011
                            Non-Argument Calendar                  JOHN LEY
                          ________________________                  CLERK

                  D.C. Docket No. 1:10-cr-00255-DHB-WLB-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

DEMETRICE ANTOINE MCBRIDE,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         _________________________

                               (December 15, 2011)

Before CARNES, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:

      Mark Wilhelmi, appointed counsel for Demetrice McBride in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and McBride’s conviction and

sentence are AFFIRMED.




                                         2